Undercofler, Presiding Justice.
Alice Jackson Harbin filed a complaint against Allen Thomas Harbin in the Superior Court of Cobb County seeking to obtain the custody of their three minor sons, now 10, 12 and 13 years old. At the time of the divorce proceedings between the parties in October 1972, the trial court found that the mother was not a fit and proper person to have custody of the three children and awarded them to their father.
After hearing the evidence, the trial court found: "There is no evidence of any rehabilitation on the part of the mother, Alice Jackson Harbin, nor has there been shown to be any change of condition in the custody as held by the father, Allen Thomas Harbin, and it appearing that there is no evidence that a change in custody of said children would in anywise enhance the conditions that *136would affect the welfare of said children and after having considered all of said evidence as well as the evidence of the prior trial and comparing the same, said court, in its discretion, finds no change of condition...” and denied the petition to modify the custody award. The appeal is from this judgment. Held:
Argued March 11, 1975
Decided April 8, 1975.
Smith & Barnes, Ben F. Smith, for appellant.
Grubbs, Platt & Hearns, Milton Grubbs, for appellee.
1. The appellant contends that the court failed to use discretion based on the evidence and that it grossly abused its discretion in failing to award custody of the children to her.
We have carefully reviewed the evidence presented before the trial court and find that the trial court did exercise its discretion and did not abuse it in failing to award custody of the children to their mother.
2. The fact that the trial judge stated in his order that he had considered the evidence relative to the fitness of the mother presented at the prior divorce proceeding before him and compared it with the evidence introduced at this change of custody hearing demonstrates no error. McDonald v. McDonald, 233 Ga. 660 (2).

Judgment affirmed.


All the Justices concur.